     Case 15-19208        Doc 54      Filed 03/26/19 Entered 03/26/19 16:25:59               Desc Main
                                        Document     Page 1 of 5


                                  UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                           Eastern DIVISION

In re: MAINE CENTER, INC.                              §         Case No. 15-19208
                                                       §
                                                       §
                                                       §
                     Debtor(s)


                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                   APPLICATIONS FOR COMPENSATION
                                     AND DEADLINE TO OBJECT (NFR)

         Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Eugene Crane, trustee
of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have filed
final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                               219 S. Dearborn Street
                                                     Courtroom
                                                 Chicago, IL 60604
         Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, serve a copy of the
objections upon the trustee, any party whose application is being challenged and the United States Trustee. A
hearing on the fee applications and any objection to the Final Report will be held at 10:30 AM on 05/02/2019 in
Courtroom 644, Dirksen Federal Courthouse, 219 S. Dearborn, Chicago, IL 60604. If no objections are filed,
upon entry of an order on the fee applications, the trustee may pay dividends pursuant to FRBP 3009 without
further order of the Court.


Date Mailed: 03/26/2019                                    By:: /s/ Eugene Crane
                                                                                   Trustee
Eugene Crane
135 S. La Salle Street
Suite 3705
Chicago, IL 60603
(312) 641-6777




UST Form 101-7-NFR (10/1/2010)
    Case 15-19208            Doc 54      Filed 03/26/19 Entered 03/26/19 16:25:59                        Desc Main
                                           Document     Page 2 of 5



                                      UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                            Eastern Divsion DIVISION

In re:MAINE CENTER, INC.                                    §      Case No. 15-19208
                                                            §
                                                            §
                                                            §
                         Debtor(s)


                                     SUMMARY OF TRUSTEE’S FINAL REPORT
                                     AND APPLICATIONS FOR COMPENSATION

                  The Final Report shows receipts of :                             $                        465,488.45
                  and approved disbursements of:                                   $                        396,022.99
                  leaving a balance on hand of1:                                   $                         69,465.46

              Claims of secured creditors will be paid as follows:

  Claim       Claimant           Claim Asserted        Allowed Amount of         Interim Payments to             Proposed
  No.                                                             Claim                        Date               Payment

                                                           None

                                                Total to be paid to secured creditors:          $                      0.00
                                                Remaining balance:                              $                 69,465.46

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                              Total           Interim          Proposed
                                                                            Requested       Payments to           Payment
                                                                                                  Date
  Trustee, Fees - EUGENE CRANE                                               26,524.42               0.00       14,400.15
  Attorney for Trustee Fees - Crane, Simon, Clar & Dan                       92,084.50               0.00       49,992.81
  Attorney for Trustee, Expenses - Crane, Simon, Clar & Dan                    1,718.56              0.00           933.00
  Charges, U.S. Bankruptcy Court                                                 350.00              0.00           350.00
  Accountant for Trustee Fees (Other Firm) - Kutchins, Robbins                 3,789.50              0.00         3,789.50
  & Diamond, Ltd.

                  Total to be paid for chapter 7 administrative expenses:                       $                 69,465.46
                  Remaining balance:                                                            $                      0.00



          1
          The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
    earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
    receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
    account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)
      Case 15-19208          Doc 54      Filed 03/26/19 Entered 03/26/19 16:25:59                   Desc Main
                                           Document     Page 3 of 5


              Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                       Total            Interim       Proposed
                                                                         Requested        Payments to   Payment
                                                                                          Date

                                                          None

                   Total to be paid for prior chapter administrative expenses:                $                      0.00
                   Remaining balance:                                                         $                      0.00

                In addition to the expenses of administration listed above as may be allowed by the Court,
       priority claims totaling $64,769.44 must be paid in advance of any dividend to general (unsecured)
       creditors.
                Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment
  1           Kathy A. Hanson                                2,016.49                      0.00                  0.00
  3           Dragona Trivanovic                             3,464.61                      0.00                  0.00
  6           David Billingham                               8,275.43                      0.00                  0.00
  7           Susan L Plummer                                3,602.81                      0.00                  0.00
  8P          Hook Hume, Frances L                           3,388.00                      0.00                  0.00
  11          Illinois Department of                       44,022.10                       0.00                  0.00
              Employment Security

                                                  Total to be paid for priority claims:       $                      0.00
                                                  Remaining balance:                          $                      0.00

               The actual distribution to wage claimants included above, if any, will be the proposed
       payment less applicable withholding taxes (which will be remitted to the appropriate taxing
       authorities).
               Timely claims of general (unsecured) creditors totaling $105,813.56 have been allowed and
       will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
       timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
       applicable).
              Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments               Proposed
  No.                                                       of Claim                  to Date               Payment
  2 -2        Patterson Office Supplies Inc                      34.04                     0.00                  0.00
  4           Walgreens/C&M Pharmacy                         1,470.79                      0.00                  0.00
  5           Sanofi Pasteur Inc                               504.73                      0.00                  0.00
  8U          Hook Hume, Frances L                           9,953.00                      0.00                  0.00




UST Form 101-7-NFR (10/1/2010)
      Case 15-19208          Doc 54      Filed 03/26/19 Entered 03/26/19 16:25:59                 Desc Main
                                           Document     Page 4 of 5


  Claim       Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                      of Claim                 to Date               Payment
  9           Hook Hume, Frances L                        68,500.00                    0.00                    0.00
  10          Philadelphia Indemnity                      25,351.00                    0.00                    0.00
              Insurance Company

                      Total to be paid for timely general unsecured claims:               $                      0.00
                      Remaining balance:                                                  $                      0.00

               Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
       be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
       claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
       interest (if applicable).
              Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                      of Claim                 to Date               Payment

                                                         None

                      Total to be paid for tardily filed general unsecured claims:        $                      0.00
                      Remaining balance:                                                  $                      0.00

                Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
       ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
       after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
       dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
       applicable).
                Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
       ordered subordinated by the Court are as follows:

  Claim       Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                      of Claim                 to Date               Payment

                                                         None

                                               Total to be paid for subordinated claims: $                       0.00
                                               Remaining balance:                        $                       0.00




UST Form 101-7-NFR (10/1/2010)
    Case 15-19208        Doc 54      Filed 03/26/19 Entered 03/26/19 16:25:59                 Desc Main
                                       Document     Page 5 of 5




                                               Prepared By: /s/ Eugene Crane
                                                                                 Trustee
    Eugene Crane
    135 S. La Salle Street
    Suite 3705
    Chicago, IL 60603
    (312) 641-6777




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
